            Case 2:21-cv-01143-CMR Document 1 Filed 03/10/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 KEYSTONE PF ACQUISITION,                      :
 LLC,
                                               :
                 Plaintiff,                    :
                                               :   CIV. A. NO.:
         v.                                    :
                                               :
 AFFILIATED FM INSURANCE                       :
 COMPANY,
                                               :
                 Defendant.                    :
                                               :

DEFENDANT AFFILIATED FM INSURANCE COMPANY’S NOTICE OF REMOVAL

       Defendant Affiliated FM Insurance Company (“Defendant” or “AFM”), by and through its

counsel, Zelle LLP, hereby files this Notice of Removal pursuant to 28 U.S.C. §§1332, 1441 and

1446, removing this action from the Court of Common Pleas, Philadelphia County, in which it is

currently pending, to the United States District Court for the Eastern District of Pennsylvania. In

support of this Notice, Defendant states as follows:

                                             I.
                                       INTRODUCTION

       1.      On August 10, 2020, Plaintiff Keystone PF Acquisition, LLC (“Plaintiff”), filed a

Complaint in the underlying Pennsylvania state court case in the Court of Common Pleas,

Philadelphia County, styled as Keystone PF Acquisition, LLC v. Affiliated FM Insurance

Company, Civil Action No. 210200529 (the “State Court Action”). A true and correct copy of the

Complaint is attached hereto as Exhibit “A”.

       2.      Defendant accepted service of the Complaint on February 18, 2021, as shown on

the Acceptance of Service, attached hereto as Exhibit “B”.

       3.      The Complaint constitutes all of the process and pleadings served on Defendant.
            Case 2:21-cv-01143-CMR Document 1 Filed 03/10/21 Page 2 of 6




       4.      The State Court Action concerns alleged business interruption losses from COVID-

19, the disease caused by the novel coronavirus, and certain governmental closure orders. The

Complaint filed in the State Court Action includes claims for declaratory judgment, breach of

contract, and bad faith. See Compl. ¶¶ 138–70.

                                             II.
                                     BASIS FOR REMOVAL

       5.      Venue is proper in this District under 28 U.S.C. § 1441 because the state court

where the action is pending is located in this District.

       6.      Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity between

the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs and

attorneys’ fees. These two conditions are satisfied in this matter.

A.     Removal is Proper Because Complete Diversity of Citizenship Exists Between
       Plaintiff and AFM.

       7.      Defendant is an insurance company incorporated in the State of Rhode Island with

its principal place of business in Rhode Island. AFM is thus a citizen of Rhode Island for diversity

jurisdiction purposes.

       8.      As an LLC, Plaintiff’s citizenship is determined by the citizenship of all of its

members. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015). An

opposing party may allege in good faith that an LLC’s members are not citizens of its state of

citizenship in order to survive a facial challenge. Id. at 110. AFM has consulted the sources at its

disposal, including court filings and other public records, and has found nothing to indicate that

Plaintiff has any Rhode Island members that would destroy diversity. Id. AFM has attached the

results of its research in public records on Plaintiff’s citizenship as Exhibit “C”.

       9.      In an effort to destroy diversity, Plaintiff alleges that “[a]n investor in a limited

partnership of which National Fitness Partners is an indirect subsidiary is a non-profit corporation

                                                  2
            Case 2:21-cv-01143-CMR Document 1 Filed 03/10/21 Page 3 of 6




incorporated in Rhode Island and has a principal place of business in Rhode Island.” See Compl.

¶ 16. This allegation, even if taken as true, is insufficient to destroy diversity jurisdiction.

Plaintiff’s allegation is that it is an “indirect subsidiary” of a limited partnership in which an

investor is a non-profit corporation with Rhode Island citizenship. First, Plaintiff has not alleged

or established that the limited partnership it describes is a member of National Fitness Partners as

required to determine citizenship for diversity purposes. Second, even if it were established that

the as-yet-unnamed limited partnership is a member of National Fitness Partners, the citizenship

of a limited partnership is determined by the citizenship of its partners or members. See Zambelli

Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010). There is no Third Circuit law

on whether an “investor” in a limited partnership is sufficient to destroy diversity jurisdiction. Nor

does Plaintiff identify the alleged investor or limited partnership so that AFM can undertake further

research.

       10.      Plaintiff has not sufficiently alleged that any of its members, or members of its

members, share citizenship with AFM. This allegation neither establishes Plaintiff’s citizenship

nor eliminates diversity jurisdiction.

       11.      Because AFM is a citizen of Rhode Island, and, on information and belief, Plaintiff

has no member that is a citizen of Rhode Island, complete diversity of citizenship exists between

Plaintiff and AFM.

       12.      In the event any questions remain regarding diversity of citizenship, AFM requests

that the Court allow limited discovery on that issue, as Third Circuit precedent entitles it to do. See

Lincoln, 800 F.3d at 99, 108–109 (“Depriving a party of a federal forum simply because it cannot

identify all of the members of an unincorporated association is not a rational screening

mechanism.”).



                                                  3
             Case 2:21-cv-01143-CMR Document 1 Filed 03/10/21 Page 4 of 6




B.     Removal is Proper Because Plaintiff’s Claimed Damages Exceed This Court’s
       Jurisdictional Threshold of $75,000.

       13.        Plaintiff’s three count Complaint (Count I: Declaratory Relief; Count II: Breach of

Contract; and Count III: Bad Faith) filed in the State Court Action asserts a claim for money

damages in the “tens of millions of dollars” or “millions of dollars,” as well as special, punitive,

treble, consequential, exemplary, statutory, and other damages plus its attorneys’ fees. See Compl.

¶¶ 1, 158, 170.

       14.        When removal is sought on the basis of jurisdiction conferred by 28 U.S.C. § 1332,

the amount in controversy is the sum identified in the initial pleading, except where the state

practice permits recovery of damages in excess of the amount demanded. 28 U.S.C. § 1446

(c)(2)(A).

       15.        Where the state practice either does not permit or demand a specific sum or permits

recovery of damages in excess of the amount demand in the initial pleading, removal is proper

where the Court finds, by a preponderance of the evidence, that the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1446(c)(2)(B); see also Evan v. Zhang,

Civ. A. No. 17-3801, 2017 WL 4547912, at *1 (E.D. Pa. Oct. 12, 2017).

       16.        “Preponderance of the evidence means ‘proof to a reasonable probability that

jurisdiction exists.’” Hatchigan v. AAA Mid-Atlantic Member Relations, Civ. A. No. 19-4740,

2020 WL 2745742, *3 (E.D. Pa. May 27, 2020) (quoting Frederico v. Home Depot, 507 F.3d 188,

195 n.6 (3d Cir. 2007).

       17.        The amount in controversy exceeds the $75,000 jurisdictional requirement.

                                               III.
                                           CONCLUSION

       18.        Defendant files this Notice of Removal on March 10, 2020, less than thirty (30)

days after receipt of the Complaint and is thus timely pursuant to 28 U.S.C. § 1446(b).

                                                   4
            Case 2:21-cv-01143-CMR Document 1 Filed 03/10/21 Page 5 of 6




          19.      As the Notice of Removal was filed within 30 days, it involves a controversy in

excess of $75,000.00, and there is complete diversity of citizenship of the parties, removal is

proper.

          20.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal, together with a copy of this Notice of Removal and the attached exhibits, will be filed

in the Court of Common Pleas, Philadelphia County, and served Plaintiff and all counsel of record.

A copy of the Notice to State Court of Filing Notice of Removal is attached hereto as Exhibit “D”.

          21.      By removing the State Court Action, Defendant does not waive any defenses

available to it.

          22.      By removing the State Court Action, Defendant does not admit any of the

allegations in Plaintiff’s Complaint.

          WHEREFORE, Defendant, Affiliated FM Insurance Company hereby removes the above-

captioned action from the Court of Common Pleas, Philadelphia County, to the United States

District Court for the Eastern District of Pennsylvania.

                                               Respectfully submitted,

                                               ZELLE LLP


Dated: March 10, 2021                   By:    /s/ Jonathan R. MacBride
                                               Jonathan R. MacBride
                                               P.A. Attorney I.D. No. 77177
                                               Zelle LLP
                                               1635 Market Street, Suite 1600
                                               Philadelphia, PA 19103
                                               Telephone: (484) 532-5341
                                               Facsimile: (612) 336-9100
                                               Email: jmacbride@zelle.com

                                               Attorneys for Defendant
                                               Affiliated FM Insurance Company



                                                  5
           Case 2:21-cv-01143-CMR Document 1 Filed 03/10/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I, Jonathan R. MacBride, hereby certify that on March 10, 2021, a true and correct copy of

the foregoing Notice of Removal was electronically filed and served upon the following counsel

of record via the Court’s Electronic Case Filing System (ECF):


  LeVAN MUHIC STAPLETON LLC
  John S. Stapleton, Pa. I.D. 200872
  One Liberty Place
  1650 Market Street, Suite 3600
  Philadelphia, PA 19103
  215.561.1500
  jstapleton@levanmuhic.com

  KING & SPALDING LLP
  Shelby S. Guilbert, Jr.
  Georgia Bar No. 315101
  Nicholas G. Hill
  Georgia Bar No. 744482
  Amy Dehnel
  Georgia Bar No. 707836
  1180 Peachtree Street NE
  Atlanta, GA 30309
  404-572-4600 (Phone)
  sguilbert@kslaw.com
  nhill@kslaw.com
  adehnel@kslaw.com

    Attorneys for Plaintiff
    Keystone PF Acquisition, LLC

                                                      /s/ Jonathan R. MacBride
                                                      Jonathan R. MacBride




                                                6

4846-1137-2511v4
